Citation Nr: 0432240	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied service connection for PTSD.  The 
veteran filed a notice of disagreement in December 2002.  The 
RO issued a Statement Of the Case in February 2003 and 
received the veteran's substantive appeal in February 2003.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in January 2003; a 
copy of the transcript of the proceeding is associated with 
the claims file.  In April and July 2004, the veteran, 
through his representative, submitted additional evidence 
directly to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development of the veteran's 
claim is warranted.  

As an initial matter, the Board finds that the RO should 
undertake further efforts to verify the veteran's service.  
There is an apparent discrepancy between service records held 
by the RO and records submitted by the veteran.  

In this respect, the veteran contends that he suffers from 
PTSD as a result of exposure to traumatic events in Korea.  
The veteran's DD-214, associated with his claims file since 
1954, does not show service in Korea.  In July 2001, however, 
the veteran submitted a DD-214.  The DD-214 was nearly 
identical to the DD-214 of record, with the significant 
exception that it indicates the receipt of the Korean Service 
and Purple Heart medals.  

Service medical records and service personnel records 
associated with the claims folder do not indicate service in 
Korea or reflect that the veteran received injuries as a 
result of combat with enemy forces.  They show service aboard 
the USS Olmsted, and at Guantanamo Naval Station, in Cuba.  

In April 2004, the veteran submitted a copy of an award 
letter from the Korea Veterans Association.  The award letter 
thanked the veteran for service in Korea and noted that the 
veteran served as a pilot and was seriously wounded in the 
battle for the liberty of the Republic of Korea.  

Neither DD-214 of record or service personnel records 
reflects that the veteran was a pilot or received pilot 
training.  

Finally, during the hearing in January 2003, the veteran 
testified that he served in Korea and witnessed several 
traumatizing events.  

Based upon the obvious discrepancy regarding the nature of 
the veteran's service, the Board finds that the RO should 
undertake additional efforts to verify the veteran's service.  

Additionally, as a matter of due process, the Board notes 
that in April and July 2004, the veteran submitted additional 
evidence directly to the Board.  The evidence was not 
accompanied by a waiver of initial RO review.  See generally, 
38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of the above, and to 
avoid any prejudice to the veteran (see Bernard v. Brown, 4 
Vet. App. 384 (1995)), the matter on appeal must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since the January 
2003 Statement of the Case.  



Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should contact the service 
department and the National Personnel 
Records Center (NPRC) to verify the 
veteran's service.  Efforts should be 
undertaken to determine whether the 
veteran served in Korea and was the 
recipient of the Purple Heart medal, as 
alleged.  The RO should ask the NPRC to 
provide copies of the veteran's DA-Form 
20, if any.  

2.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority. 

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
consideration of all evidence added to 
the claims file since the January 2003 
Statement of the Case) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



